  4:18-cr-03140-RGK-CRZ Doc # 115 Filed: 05/11/20 Page 1 of 1 - Page ID # 643



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                4:18CR3140

       vs.
                                                   MEMORANDUM AND ORDER
EDWARD R. HANSEN,

                     Defendant.


       The defendant has moved to bar the further prosecution of this case because I
declared a mistrial at the request of defense counsel. The mistrial was occasioned by no
intentional error by the government, but rather because one of the guns in this case
could not be proven beyond a reasonable doubt to have traveled in interstate commerce.
Everyone was surprised given the nature of the semi-automatic rifle which apparently
was manufactured by the defendant. There were several other guns. There is not the
slightest indication that the government engaged in prosecutorial misconduct.
Therefore, I will deny the motion as being both too late and frivolous. See e.g., United
States v. Curry, 328 F. 3d 970 (8th Cir. 2003).

       IT IS ORDERED that the motion to amend order nunc pro tunc, Filing no. 112,
is denied as both frivolous and untimely. The previously scheduled trial of this case will
be rescheduled, and counsel are directed to contact Magistrate Judge Zwart for further
scheduling. The time between the filing of the defendant’s motion and Judge Zwart’s
subsequent order is excluded in the interests of justice under the Speedy Trial Act,
particularly given the pandemic. See 18 U.S.C. § 3161.

      Dated this 11th day of May, 2020.

                                                BY THE COURT:



                                                Richard G. Kopf
                                                Senior United States District Judge
